Title: To George Washington from William Jackson, 30 October 1783
From: Jackson, William
To: Washington, George


                        
                            Dear General,
                            Prince Town October 30th 1783
                        
                        I beg leave to inform your Excellency that I purpose embarking for Europe on board the Packet, which will
                            sail in the beginning of next week. Should my presence in France or England capacitate a service for your Excellency, I
                            shall hope the honor of being charged with your commands.
                        My best attention to whatever you may be pleased to request will mark, I hope, in some degree, the warm
                            attachment and profound respect with which I am, Dear General, Your Affectionate and devoted Servant 
                        
                            W. Jackson
                        
                    